OPINION — AG — **** INMATE PAY **** THE PAY LIMITATIONS CONTAINED IN SECTION 2, CH. 325 O.S.L. 1975, WOULD APPLY ONLY TO INMATE PAY RECEIVED UNDER THE INMATE INCENTIVE PAY PROGRAM WHICH IS FINDED FORM THE SPECIFIC APPROPRIATIONS FROM THE GENERAL REVENUE FUND MADE IN THAT SECTION AND WOULD NOT APPLY TO ANY INMATE PAY RECEIVED FROM ANY OTHER SOURCE OF FUNDS, INCLUDING REVOLVING FUNDS, FEDERAL FUNDS, AND PAY TO PRISONERS ON WORK RELEASE. THE PAY LIMITATIONS OR RESTRICTION CONTAINED IN THE ABOVE CITED STATUTE WOULD APPLY TO THOSE PRISONERS UNDER THE JURISDICTION OF THE DEPARTMENT OF CORRECTIONS WHO ARE RECEIVING PAY PURSUANT TO THE INMATE INCENTIVE PAY PROGRAM TO THE EXTENT THAT SUCH PAY IS FUNDED FROM THE APPROPRIATION CONTAINED IN SECTION 2, CH. 325 O.S.L. 1975. THE PAY LIMITATIONS OR RESTRICTIONS CONTAINED IN THE ABOVE CITED STATUTE WOULD NOT APPLY TO PRISONERS EMPLOYED UNDER WORK RELEASE PROGRAM BY PRIVATE BUSINESSES, NOR TO ANY PRISONERS EMPLOYED BY THE HIGHWAY PATROL OR THE GOVERNOR'S OFFICE TO MAINTAIN THE GROUNDS OF THE GOVERNOR'S MANSION, SO LONG AS THE SOURCE OF PAY FOR SUCH PRISONERS IS OTHER THAN FROM THE SPECIFIC APPROPRIATIONS MADE BY SECTION 2, CH. 325, O.S.L. 1975. CITE: 57 O.S. 1975 Supp., 510 [57-510] (GERALD E. WEIS)